DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3 May 2022 have been fully considered but they are not persuasive. 
Applicant argues that the process is not a mental process. Applicant argues that the data source is pre-filtered. First of all, the method of filtering the data is not claimed. The fact that data is pre-filtered does not make the claimed method cannot be performed as a series of mental steps. Each and every step claimed can be performed in the human mind.
Secondly, offering odds to make a wager is a method of organizing human activity. A wager is a contract. Applicant’s invention is drawn to a method of setting parameters for a wagering contract. This makes the invention a method of organizing human activities covered by “fundamental economic practices.” The fact that Applicant’s claims do not recite the end result (i.e., accepting a wager), does not change the situation. The claims are interpreted in light of the specification. The specification makes it clear that the information is provided as a step in the contract formation process.
Applicant argues that the Office Action did not meet the Berkheimer requirements. As noted in paragraph 5 of the Office Action, no computer or any “additional element” is claimed except for a “generic network.” There is nothing in the claims that requires a Berkheimer analysis.
For these reasons, the rejections are maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORBETT B COBURN whose telephone number is (571)272-4447. The examiner can normally be reached M-F 8-4 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CORBETT B. COBURN
Primary Examiner
Art Unit 3715



/CORBETT B COBURN/Primary Examiner, Art Unit 3799